TEXAS-NEW MEXICO POWER COMPANY Exhibit 12.3 Ratio of Earnings to Fixed Charges (In thousands, except ratio) Year Ended December 31, Nine Months Ending September 30, 2009 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt (including interest capitalized) $ 25,727 Amortization of debt premium, discount and expenses Other interest (including interest capitalized) Estimated interest factor of lease rental charges Total Fixed Charges $ 29,436 $ 28,394 Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes $ 29,055 $ 17,905 $ 66,117 Fixed charges as above Interest capitalized Earnings Available for Fixed Charges $ 47,132 $ 53,377 $ 94,845 Ratio of Earnings to Fixed Charges
